IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-50702


JESUS DE LA O

                                               Plaintiff-Appellant

                               versus

HOUSING AUTHORITY OF THE CITY OF EL PASO

                                               Defendant-Appellee

                            - - - - -
      Appeal from the United States District Court for the
                    Western District of Texas
                            - - - - -

                  ON PETITION FOR REHEARING EN BANC

     (Opinion November 5, 2001, 5 Cir., 2001, _____F.3d____)

                          (April 19, 2002)

BEFORE:    KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES,
           SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
           BENAVIDES, STEWART, PARKER, DENNIS and CLEMENT, Circuit
           Judges.

BY THE COURT:

          A member of the Court in active service having requested

a poll on the petition for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the

court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of

supplemental briefs.